Case 18-34024-KRH        Doc 32    Filed 11/08/18 Entered 11/08/18 11:43:40          Desc Main
                                  Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

IN RE:         MICHAEL ROBERT DICKINSON                    Case No. 13-34024-KRH
                                                           Chapter 13
                       Debtor.

                                           ORDER

         A hearing was held on November 7, 2018 before the United States Bankruptcy Court for

the Eastern District of Virginia (the “Court”), upon the motions [ECF 20, 21] (collectively, the

“Motions”) of Samuel J.T. Moore, III, pro se creditor (“Moore”), pursuant to Rules 2004 and

9016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local

Bankruptcy Rules 2004-1 and 9016-1, requesting authority to conduct an examination of

Michael Robert Dickinson (the “Debtor”) and, in connection with such examination, compel the

Debtor to produce documents at or before the time of the scheduled examination, and the

response thereto filed by the Debtor [ECF 27]. In consideration whereof, it is ADJUDGED,

ORDERED, AND DECREED that:

         1.    The Motions are GRANTED subject to the conditions set forth herein.

         2.     On or before 5:00 p.m. on Friday, November 9, 2018, Moore shall provide to

counsel for the Debtor a list of specifically identified documents to be produced by the Debtor

(the “Document Production”).

         3.     The Debtor must file any objections related to the Document Production on or

before 5:00 p.m. on Monday, November 12, 2018. If such an objection(s) is filed, the Debtor

shall set it for hearing on Wednesday, November 14, 2018, at 12:00 p.m. before the Court.
Case 18-34024-KRH        Doc 32    Filed 11/08/18 Entered 11/08/18 11:43:40      Desc Main
                                  Document      Page 2 of 2



        4.    The Debtor shall produce to Moore any document requested by the Document

Production to which no objection is pending on or before 5:00 p.m. on Friday, November 23,

2018.

        5.    Moore is authorized to conduct an examination of the Debtor on Wednesday,

December 5, 2018, from 12:00 p.m. to 1:00 p.m. in Attorney/Client Conference Room No. 5001,

U.S. Courthouse, 701 East Broad Street, Richmond, Virginia 23219.           Attorney/Client

Conference Room 5001 can be accessed from the vestibule outside of Courtroom No. 5000.
Dated: Nov 8 2018

ENTERED: Nov 8 2018

                                              /s/ Kevin R. Huennekens
                                          UNITED STATES BANKRUPTCY JUDGE


Copies to:

Michael Robert Dickinson
3717 Patterson Avenue
Richmond, VA 23221

Sharon Choi Stuart
Stuart Law Firm, LLC
2222 Monument Avenue
Richmond, VA 23220

Samuel J.T. Moore, III
1011 West Grace Street
Richmond, VA 23220

Carl M. Bates
P. O. Box 1819
Richmond, VA 23218

John P. Fitzgerald, III
Office of the US Trustee - Region 4 -R
701 E. Broad Street, Ste. 4304
Richmond, VA 23219




                                             2
